


Exhibit 10.2

 

NORTHSTAR HEALTHCARE INCOME, INC.

AMENDED AND RESTATED ESCROW AGREEMENT

 

THIS AMENDED AND RESTATED ESCROW AGREEMENT (the “Agreement”) is made and entered
into as of the 24th day of October, 2012, by and among NorthStar Healthcare
Income, Inc., a Maryland corporation (the “Company”), NorthStar Realty
Securities, LLC (the “Dealer Manager”) and UMB Bank, N.A., National Association,
as escrow agent (the “Escrow Agent”).

 

WHEREAS, the Company proposes to offer for sale (the “Offering”), on a
continuing basis, up to $1,100,000,000 in shares of the Company’s common stock,
par value $0.01 per share (the “Shares”), pursuant to the terms of the
prospectus (the “Prospectus”) attached hereto as Exhibit A and contained in the
registration statement on Form S-11, as amended, originally filed with the
Securities and Exchange Commission on November 24, 2010 under the Securities Act
of 1933;

 

WHEREAS, the Dealer Manager is a registered broker-dealer and member of the
Financial Industry Regulatory Authority (“FINRA”) and has entered into an
agreement with the Company and NorthStar Healthcare Income Operating
Partnership, LP to serve as the dealer manager for the Offering (the “DMA”) and
will offer the Shares through other participating dealers that are registered
under applicable federal and state securities laws and that are members of FINRA
(the “Dealers”);

 

WHEREAS, it is anticipated that investors will subscribe for the Shares and will
provide the Dealers with subscription payments for such Shares (the
“Subscription Payments”), which subscriptions will be contingent upon (i) their
respective acceptances by the Company and (ii) the Company’s acceptance of
Subscription Payments aggregating $2,000,000 (the “Minimum Amount”) deposited
into escrow;

 

WHEREAS, the Company, the Dealer Manager (with respect to any sales made by the
Dealer Manager) or the Dealers desire to deposit funds contributed by the
Subscribers (as defined below) with the Escrow Agent, to be held for the benefit
of the Subscribers (as defined below) and the Company until such time as
subscriptions for the Minimum Amount have been deposited into escrow or
otherwise in accordance with the terms of this Agreement;

 

WHEREAS, funds received from residents of the states of Ohio (the “Ohio
Subscribers”) and Tennessee (the “Tennessee Subscribers”) will remain in the
Escrow Account (as defined below) until the conditions of Section 5 have been
satisfied;

 

WHEREAS, the Escrow Agent has agreed to receive and hold in escrow all
Subscription Payments until the earlier of (i) such time as subscriptions for
the Minimum Amount have been received and accepted by the Company or (ii) the
close of business on the date exactly one year after the original effective date
of the Prospectus (the Company shall provide written notice of such date to the
Escrow Agent) (the “Minimum Subscription Termination Date”), and to hold and
distribute such Subscription Payments in accordance with the terms and
conditions herein set forth; and

 

WHEREAS, the Escrow Agent is willing to accept appointment as the escrow agent
for only the expressed duties, terms and conditions outlined herein.

 

NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, the parties hereto agree as follows:

 

1.                                      Appointment of Escrow Agent. The Company
and the Dealer Manager hereby appoint the Escrow Agent to serve as escrow agent,
and the Escrow Agent hereby accepts such appointment, each in accordance with
the terms of this Agreement.

 

2.                                      Subscription Payments. An investor
subscribing to purchase Shares (the “Subscriber”) will be instructed by the
Dealer Manager (with respect to any sales made by the Dealer Manager) or the
Dealers to remit the purchase price in the form of checks, drafts or money
orders (the “Payment Instruments”) payable to the order of, or funds wired in
favor of, “UMB Bank, N.A., as escrow agent for NorthStar Healthcare
Income, Inc.” or “UMB Bank, N.A., as escrow agent for NorthStar Healthcare” (the
“Escrow Account”), or, after the Company meets the Minimum Amount, payable to
the order of, or funds wired in favor of “NorthStar Healthcare Income,

 

--------------------------------------------------------------------------------


 

Inc.” or “NorthStar Healthcare.” By noon of the next business day after receipt
of any Payment Instruments, the Dealer Manager (with respect to any sales made
by the Dealer Manager) or the Dealers shall remit, or shall cause its authorized
agent or representative to remit, to the Escrow Agent the Subscription Payments.
Such Subscription Payments shall be retained in the Escrow Account by the Escrow
Agent and invested as set forth in Section 8 and shall be deposited within one
(1) business day of receipt.

 

In the event that any Payment Instruments deposited in the Escrow Account prove
uncollectible after the funds represented thereby have been released by the
Escrow Agent to the Company, then the Company shall promptly reimburse the
Escrow Agent for any and all costs incurred for such, upon request, and the
Escrow Agent shall deliver the uncollectible Payment Instrument to the Company.
The Escrow Agent shall be under no duty or responsibility to enforce collection
of any check delivered to it hereunder. Notwithstanding the foregoing, if any
Subscriber exercises any right provided by law to rescind his or her
subscription, the Escrow Agent shall, upon notice from the Company or the Dealer
Manager, return to such Subscriber all Subscription Payments pertaining to such
subscription, together with any earnings thereon during the period that such
payments were held by the Escrow Agent under this Agreement.

 

3.                                       Subscriber Identity. By noon of the
next business day after receipt of the Payment Instruments, the Dealer Manager
shall furnish or shall cause to be furnished to the Escrow Agent each accepted
Subscriber’s name, address, social security number or tax identification number,
number of Shares purchased and purchase price remitted. All Subscription
Payments so deposited shall be considered the property of the Subscribers and
shall be held for the benefit of such Subscribers and shall not be:
(i) commingled with the monies or become an asset of the Company, (ii) subject
to any claim by any affiliate of the Company, any associate of the Company or
any underwriter or (iii) subject to any liens or charges by the Company or the
Escrow Agent, or judgments or creditors’ claims against the Company, until
released to the Company as hereinafter provided. The Escrow Agent will not use
the information provided to it by the Company for any purpose other than to
fulfill its obligations as the Escrow Agent. The Escrow Agent agrees to treat
all Subscriber information as confidential and to treat the Subscriber’s
identity and personal information as protected under the Gramm Leach-Bliley Act
and the privacy standards and requirements of any other applicable federal or
state law, and its own internal privacy policies and procedures, each as may be
amended from time to time.

 

4.                                       Disbursement of Subscription Payments
and Escrow Income. On a weekly basis, and at the end of the third business day
following the Minimum Subscription Termination Date (and more frequently, if
requested by the Company), the Escrow Agent shall notify the Company of the
amount of Subscription Payments received and collected (the “Collected Funds”)
since the last report. If the Collected Funds are in an amount equal to or
greater than the Minimum Amount at any time prior to the Minimum Subscription
Termination Date, and the Company has delivered a written notice (the “Notice”)
stating that the Company has received Collected Funds for the Minimum Amount and
the Dealer Manager has confirmed that all of the conditions precedent to the
release of the subscriptions from escrow pursuant to Section 6 of the DMA have
been satisfied, then the Escrow Agent shall deliver the Collected Funds and all
earnings thereon to the Company when and as directed by the Notice (other than
funds received from Ohio Subscribers and Tennessee Subscribers, which cannot be
released until the conditions of Section 5 have been met). After the Minimum
Amount has been raised, the Escrow Account shall remain open for ten business
days. Subject to Section 5, at the close of business on the tenth business day
following the date on which the Minimum Amount is raised, the Escrow Agent will
close the Escrow Account. Until the Escrow Account closes, Subscription Payments
may continue to be deposited into the Escrow Account; provided, however, that at
the instruction of the Company to the Escrow Agent, Subscription Proceeds shall
either be (i) transferred from the Escrow Account to the Company’s transfer
agent for deposit into an account designated by the Company or (ii) deposited
directly into a commercial account in the name of the Company with the Escrow
Agent that has previously been established by the Company. The Escrow Agent
shall prepare a notice to be sent in writing by the Company to those agencies
that regulate the securities industry in the several states and U.S. territories
(the “Administrators”) when the Escrow Agent releases the Collected Funds and
earnings thereon.

 

If the Collected Funds are not greater than or equal to the Minimum Amount on
the Minimum Subscription Termination Date, the Escrow Agent shall (i) notify the
Company and the Dealer Manager immediately following the Minimum Subscription
Termination Date and (ii) within a reasonable time following the Minimum
Subscription Termination Date, but in no event more than thirty (30) days after
the Minimum Subscription Termination Date, promptly refund to each of the
Subscribers (including the Ohio Subscribers and the Tennessee Subscribers
pursuant to Section 5) all sums paid by the Subscribers, with a pro rata portion
of any interest earned thereon.

 

2

--------------------------------------------------------------------------------


 

In the event the Escrow Agent receives written notice from the Company or the
Dealer Manager that the Company or the Dealer Manager has rejected a
Subscriber’s subscription, the Escrow Agent shall pay to the applicable
Subscriber, within ten (10) business days after receiving notice of the
rejection, by first class United States Mail the Subscription Payment paid by
the Subscriber for Shares and collected by the Escrow Agent, together with the
interest earned on such Subscription Payment.

 

5.                                      Distribution of the Funds from the Ohio
Subscribers and the Tennessee Subscribers. Notwithstanding anything to the
contrary herein, funds maintained in the Escrow Account for the Ohio Subscribers
and the Tennessee Subscribers may only be disbursed in compliance with the
provisions of this Section 5. The Escrow Agent shall continue to deposit funds
received from the Ohio Subscribers and the Tennessee Subscribers into the Escrow
Account, until such time as the Company notifies the Escrow Agent in writing
that total subscriptions (including amounts in the Escrow Account previously
disbursed as directed by the Company and the amounts then held in the Escrow
Account) equal or exceed $20,000,000, whereupon the Escrow Agent shall disburse
to the Company, at the Company’s request, the amount of such escrowed funds as
the Company shall direct. However, the Escrow Agent shall not disburse those
funds of a subscriber whose subscription has been rejected or rescinded of which
the Escrow Agent has been notified by the Company, or otherwise in accordance
with the Company’s written request.

 

6.                                      Duty and Liability of the Escrow Agent.
The sole duty of the Escrow Agent, other than as herein specified, shall be to
receive the Subscription Payments and hold them subject to release, in
accordance herewith, and the Escrow Agent shall be under no duty to determine
whether the Company or the Dealer Manager is complying with requirements of this
Agreement or the Prospectus in tendering to the Escrow Agent said proceeds of
the sale of the Shares. The Escrow Agent shall have the right to perform any of
its duties hereunder through its agents, attorneys, custodians or nominees. The
Escrow Agent may conclusively rely upon and shall be protected in acting upon
any statement, certificate, notice, request, consent, order or other document
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties. The Escrow Agent shall have no duty or liability to
verify any such statement, certificate, notice, request, consent, order or other
document, and its sole responsibility shall be to act only as expressly set
forth in this Agreement. The Escrow Agent shall be under no obligation to
institute or defend any action, suit or proceeding in connection with this
Agreement unless first indemnified to its satisfaction. The Escrow Agent may
consult and hire counsel in respect of any question arising under this
Agreement, and the Escrow Agent shall not be liable for any action taken or
omitted in good faith upon advice of such counsel.

 

The Escrow Agent is acting solely as escrow agent hereunder and owes no duties,
covenants or obligations, fiduciary or otherwise, to any other person by reason
of this Agreement, except as otherwise stated herein, and no implied duties,
covenants or obligations, fiduciary or otherwise, shall be read into this
Agreement against the Escrow Agent. In no event shall the Escrow Agent be
liable, directly or indirectly, for any (i) damages, losses or expenses arising
out of the services provided hereunder, other than damages, losses or expenses
which have been finally adjudicated to have directly resulted from the Escrow
Agent’s gross negligence or willful misconduct, or (ii) special, indirect or
consequential losses or damages of any kind whatsoever (including without
limitation lost profits), even if the Escrow Agent has been advised of the
possibility of such losses or damages and regardless of the form of action. The
parties agree that the Escrow Agent has no role in the preparation of the
Prospectus or other Offering documents, has not reviewed any such documents and
makes no representations or warranties with respect to the information contained
therein or omitted therefrom. The Escrow Agent agrees that it may be named in
the Prospectus and Offering documents, solely to the extent necessary to
describe this Agreement and the duties of the Escrow Agent herein. The Escrow
Agent shall have no obligation, duty or liability with respect to compliance
with any federal or state securities, disclosure or tax laws concerning the
Offering documents or the issuance, offering or sale of the Shares. The Escrow
Agent shall have no duty or obligation to monitor the application and use of the
Subscription Payments once transferred to the Company, that being the sole
obligation and responsibility of the Company. No provision of this Agreement
shall require the Escrow Agent to risk or advance its own funds or otherwise
incur any financial liability in the performance of its duties or the exercise
of its rights hereunder.

 

7.                                           Escrow Agent Fee. The Escrow Agent
shall be entitled to compensation for its services, as stated in the fee
schedule attached hereto as Exhibit B, which compensation shall be paid by the
Company. Subject to the provisions of Section 10, the fee agreed upon for the
services rendered hereunder in Exhibit B is intended as full compensation for
the Escrow Agent’s services as contemplated by this Agreement. Notwithstanding
anything contained herein to the contrary, in no event shall any fee,
reimbursement for costs and

 

3

--------------------------------------------------------------------------------


 

expenses, indemnification for damages incurred by the Escrow Agent or monies
whatsoever be paid out of or chargeable to the income of assets of the Escrow
Account. The Company’s obligations under this Section 6 shall survive the
resignation or removal of the Escrow Agent and the assignment or termination of
this Agreement.

 

8.                                           Investment of Subscription
Payments. The Escrow Agent shall invest all Collected Funds in a UMB Bank, N.A.
Money Market Deposit Account, titled UMB Money Market Special (the “MMDA”),
unless otherwise instructed in writing by the Company.

 

Any interest received by the Escrow Agent with respect to the Collected Funds,
including reinvested interest, shall become part of the proceeds of the Escrow
Account (the “Escrow Income”), and shall be disbursed to the Company if
Collected Funds, including interest earnings, total the Minimum Amount. Any loss
or expense incurred as a result of an investment or sale of investment will be
borne by the Escrow Account.

 

The parties recognize and agree that the Escrow Agent will not provide
supervision, recommendations or advice relating to either the investment of
moneys held in the Escrow Account or the purchase, sale, retention or other
disposition of any permitted investment.

 

The Escrow Agent is hereby authorized to execute purchases and sales of
permitted investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity. The Escrow Agent shall
send statements to each of the parties hereto on a monthly basis reflecting
activity in the Escrow Account for the preceding month. No statement need be
rendered for the Escrow Account if no activity occurred for such month.

 

The Company and the Dealer Manager acknowledge and agree that the delivery of
the escrowed property is subject to the sale and final settlement of permitted
investments. Proceeds of a sale of permitted investments will be delivered on
the business day on which the appropriate instructions are delivered to the
Escrow Agent if received prior to the deadline for same day sale of such
permitted investments. If such instructions are received after the applicable
deadline, proceeds will be delivered on the next succeeding business day.

 

9.                                 Tax Reporting. As of each calendar year-end,
the Escrow Agent shall report to the Internal Revenue Service (the “IRS”) and to
the Company or Subscribers all income earned from the investment of any sum held
in the Escrow Account against the Company or each Subscriber, as and to the
extent required under the provisions of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder (the “Code”). For the
avoidance of doubt, all interest or other taxable income earned on the Collected
Funds in any tax year shall be taxable to the person or entity receiving the
interest or other taxable income.

 

On or before the date hereof, the Company shall provide the Escrow Agent with a
certified tax identification number by furnishing appropriate IRS form W-9 or
W-8 and other forms and documents that the Escrow Agent may reasonably request,
including without limitation a form W-9 or W-8 for each Subscriber. The parties
hereto understand that if such tax reporting documentation is not so certified
to the Escrow Agent, the Escrow Agent may be required by the Internal Revenue
Code of 1986, as amended, to withhold a portion of any interest or other income
earned on the Collected Funds pursuant to this Agreement for the Escrow Agent is
not required to prepare and file any income or other tax returns applicable to
the Escrow Account with the IRS or required state and local departments of
revenue for years income is earned in any particular tax year. Any taxes payable
on income earned from the investment of any sums held in the Escrow Account
shall be paid by the Company or each Subscriber in the year in which disbursed
and to the extent required under the provisions of the Code.

 

To the extent that the Escrow Agent becomes liable for the payment of any taxes
in respect of income derived from the investment of funds held or payments made
hereunder, the Escrow Agent shall satisfy such liability to the extent possible
from the Collected Funds. The Company agrees to indemnify and hold the Escrow
Agent harmless from and against any taxes, additions for late payment, interest,
penalties and other expenses that may be assessed against the Escrow Agent on or
with respect to any payment or other activities under this Agreement unless any
such tax, addition for late payment, interest, penalties and other expenses
shall arise out of or be caused by the gross negligence or willful misconduct of
the Escrow Agent. The terms of this paragraph shall survive the assignment or
termination of this Agreement and the resignation or removal of the Escrow
Agent.

 

10.                          Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (i) on the date of service if served personally on the
party to

 

4

--------------------------------------------------------------------------------


 

whom notice is to be given, (ii) on the day of transmission if sent by
electronic transmission, and confirmation of receipt is obtained promptly after
completion of transmission, (iii) on the day of transmission if sent by
facsimile transmission to the facsimile number given below, and written
confirmation of receipt is obtained promptly after completion of transmission,
(iv) on the day after delivery to the United Parcel Service or similar overnight
courier or the Express Mail service maintained by the United States Postal
Service and sent via overnight delivery or (v) on the fifth day after mailing,
if mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, and properly addressed, return receipt
requested, to the party as follows:

 

If to Company:

 

NorthStar Healthcare Income, Inc.

399 Park Avenue

18th Floor

New York, New York 10022

Attention: Daniel R. Gilbert, Chief Executive Officer

Fax: (212) 547-2700

 

If to the Dealer Manager:

 

NorthStar Realty Securities, LLC

5299 DTC Blvd., Ste. 900

Greenwood Village, CO 80111

Attention: W. Timothy Toole

 

If to the Escrow Agent:

 

UMB Bank, N.A.

1010 Grand Blvd, 4th Floor

Corporate Trust & Escrow Services

Kansas City, MO 64106 Attention: Lara L. Stevens

Email: lara.stevens@umb.com

Fax: (816) 860-3029

 

Checks should be delivered to the following address:

 

UMB Bank, N.A.

1010 Grand Blvd, 4th Floor

Corporate Trust & Escrow Services

Attention: Lara L. Stevens

Kansas City, MO 64106

Ref: NorthStar Healthcare Income, Inc.

 

Wires to the Escrow Agent should be directed to the following:

 

UMB Bank, N.A.

ABA: 101000695

A/C #: 9800006823

Trust Clearing Acct

Ref: NorthStar Healthcare Income, Inc.

Attention: Lara L. Stevens

 

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

 

11.                          Indemnification of the Escrow Agent. The Company
and the Dealer Manager hereby jointly and severally indemnify, defend and hold
the Escrow Agent (and its officers, directors, employees and agents) harmless
from and against any and all loss, claim, liability, cost, damage and expense,
including, without limitation, reasonable counsel fees and expenses, which the
Escrow Agent may suffer or incur by reason of any

 

5

--------------------------------------------------------------------------------


 

action, claim or proceeding brought against the Escrow Agent arising out of or
relating in any way to this Agreement or any transaction to which this Agreement
relates unless such action, claim or proceeding is the result of the willful
misconduct or gross negligence of the Escrow Agent. The provisions of this
section shall survive the termination of this Agreement and the resignation or
removal of the Escrow Agent.

 

12.                          Attachment of Escrow Account; Compliance with Legal
Orders. In the event that any escrow property shall be attached, garnished or
levied upon by any court order, or the delivery thereof shall be stayed or
enjoined by an order of a court, or any order, judgment or decree shall be made
or entered by any court order affecting the property deposited under this
Agreement, the Escrow Agent is hereby expressly authorized, in its sole
discretion, to obey and comply with all writs, orders or decrees so entered or
issued, which it is advised by legal counsel of its own choosing is binding upon
it, whether with or without jurisdiction, and in the event that the Escrow Agent
obeys or complies with any such writ order or decree it shall not be liable to
any of the parties hereto or to any other person, firm or corporation, by reason
of such compliance notwithstanding such writ, order or decree being subsequently
reversed, modified, annulled, set aside or vacated.

 

13.                          Successors and Assigns.

 

(i)                                     Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Agreement shall inure to the
benefit of and shall be binding upon the heirs, executors, administrators,
successors and permitted assigns of the parties hereto.

 

(ii)                                  Notwithstanding the above, any corporation
or association into which the Escrow Agent may be converted or merged, or with
which it may be consolidated, or to which it may sell or transfer all or
substantially all of its corporate trust business and assets as a whole or
substantially as a whole, or any corporation or association resulting from any
such conversion, sale, merger, consolidation or transfer to which the Escrow
Agent is a party, shall be and become the successor Escrow Agent under this
Agreement and shall have and succeed to the rights, powers, duties, immunities
and privileges as its predecessor, without the execution or filing of any
instrument or paper or the performance of any further act.

 

14.                             Term. This Agreement shall terminate within
thirty (30) days of receipt of written notice of termination by the Company and
the Dealer Manager to the Escrow Agent. In the event of the release of all
Subscriber funds and all accrued interest in accordance with Section 4 of this
Agreement, this Agreement shall terminate and the Escrow Agent shall be relieved
of all responsibilities in connection with the Escrow Account, except claims
which are occasioned by its gross negligence or willful misconduct.

 

15.                             Governing Law; Jurisdiction. This Agreement
shall be construed, performed, and enforced in accordance with, and governed by,
the internal laws of the State of New York, without giving effect to the
principles of conflicts of laws thereof. Each party hereby consents to the
personal jurisdiction and venue of any court of competent jurisdiction in the
State of New York.

 

16.                     Severability. In the event that any part of this
Agreement is declared by any court or other judicial or administrative body to
be null, void or unenforceable, said provision shall survive to the extent it is
not so declared, and all of the other provisions of this Agreement shall remain
in full force and effect.

 

17.                               Amendments; Waivers. This Agreement may be
amended or modified, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the parties hereto or, in the case of a waiver, by the party waiving
compliance. Any waiver by any party of any condition, or of the breach of any
provision, term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall not be deemed to be nor construed
as further or continuing waiver of any such condition, or of the breach of any
other provision, term, covenant, representation or warranty of this Agreement.

 

18.                               Entire Agreement; Counterparts. This Agreement
contains the entire understanding among the parties hereto with respect to the
escrow contemplated hereby and supersedes and replaces all prior and
contemporaneous agreements and understandings, oral or written, with regard to
such escrow. This Agreement,

 

6

--------------------------------------------------------------------------------


 

and any amendments hereto, may be executed by the parties hereto in two or more
counterparts, each of which shall be deemed an original.

 

19.                               Section Headings. The section headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

20.                               Disputes. In the event of a disagreement among
any of the parties to this Agreement, or among them or any other person
resulting in adverse claims and demands being made in connection with or from
any property in the Escrow Account, the Escrow Agent shall be entitled to refuse
to comply with any such claims or demands as long as such disagreement may
continue, and in so refusing, shall make no delivery or other disposition of any
property then held by it in the Escrow Account under this Agreement, and in so
doing, the Escrow Agent shall be entitled to continue to refrain from acting
until (i) the right of adverse claimants shall have been finally settled by
binding arbitration or finally adjudicated in a court assuming and having
jurisdiction of the property involved herein or affected hereby or (ii) all
differences shall have been adjusted by agreement and the Escrow Agent shall
have been notified in writing of such agreement signed by the parties hereto.

 

In the event of such dispute, the Escrow Agent shall be entitled, in its
discretion and judgment, to tender into the registry or custody of any court of
competent jurisdiction all money or property in its hands under this Agreement,
together with such legal pleadings as the Escrow Agent deems appropriate, and
thereupon be discharged from all further duties and liabilities under this
Agreement. In the event of any uncertainty as to its duties hereunder, the
Escrow Agent may refuse to act under the provisions of this Agreement pending
order of a court of competent jurisdiction and the Escrow Agent shall have no
liability to the Company, the Dealer Manager or to any other person as a result
of such action. Any such legal action may be brought in such court as the Escrow
Agent shall determine to have jurisdiction thereof. The filing of any such legal
proceedings shall not deprive the Escrow Agent of its compensation earned prior
to such filing. All costs, expenses and reasonable attorneys’ fees the Escrow
Agent incurs in connection with such proceeding shall be paid by the Company.

 

21.                               Limited Purpose. The Company and the Dealer
Manager hereby acknowledge that the Escrow Agent is serving as the escrow agent
only for the limited purposes herein set forth, and hereby agree that they will
not represent or imply that the Escrow Agent, by serving as the Escrow Agent
hereunder or otherwise, has investigated the desirability or advisability of
investment in the Company or have approved, endorsed or passed upon the merits
of the Shares, nor shall they use its name in any manner whatsoever in
connection with the offer or sale of the Shares other than by acknowledgment
that the Escrow Agent has agreed to serve as the Escrow Agent for the limited
purposes set forth herein.

 

22.                               Resignation. The Escrow Agent may resign upon
thirty (30) days’ advance written notice to the Company and the Dealer Manager.
Such resignation shall become effective on the date specified in such notice,
which shall be not earlier than thirty (30) days after such written notice has
been given. In the event of any such resignation, a successor escrow agent,
which shall be a bank or trust company organized under the laws of the United
States of America, shall be appointed by the mutual agreement of the Company and
the Dealer Manager. Any such successor escrow agent shall deliver to the Company
and the Dealer Manager a written instrument accepting such appointment, and
thereupon shall succeed to all the rights and duties of the Escrow Agent
hereunder and shall be entitled to receive the Collected Funds from the Escrow
Agent. The Escrow Agent shall promptly pay the Subscription Payments in the
Escrow Account, including interest thereon, to the successor escrow agent. If a
successor escrow agent is not appointed by the Company or the Dealer Manager
within the thirty (30) day period following such notice, the Escrow Agent may
petition any court of competent jurisdiction to name a successor escrow agent.
All costs, expenses and reasonable attorneys’ fees the Escrow Agent incurs in
connection with such proceeding shall be paid by the Company.

 

23.                               Removal. The Escrow Agent may be jointly
removed by the Company and the Dealer Manager at any time, by written notice
executed by both of them (which may be executed in counterparts) provided to the
Escrow Agent, which instrument shall become effective on the date specified in
such written notice. The removal of the Escrow Agent shall not deprive the
Escrow Agent of its compensation earned prior to such removal. In the event of
any such removal, a successor escrow agent, which shall be a bank or trust
company organized under the laws of the United States of America, shall be
appointed by the mutual agreement of the Company and the Dealer Manager. Any
such successor escrow agent shall deliver to the Company and the Dealer Manager
a written instrument accepting such appointment, and thereupon shall succeed to
all the rights and duties of the Escrow Agent hereunder and shall be entitled to
receive the Collected Funds from the Escrow Agent. The Escrow Agent

 

7

--------------------------------------------------------------------------------


 

shall promptly pay the Subscription Payments in the Escrow Account, including
interest thereon, to the successor escrow agent. If a successor escrow agent is
not appointed by the Company or the Dealer Manager within the thirty (30) day
period following such notice, the Escrow Agent may petition any court of
competent jurisdiction to name a successor escrow agent. All costs, expenses and
reasonable attorneys’ fees the Escrow Agent incurs in connection with such
proceeding shall be paid by the Company.

 

24.                               Maintenance of Records. The Escrow Agent shall
maintain accurate records of all transactions hereunder. The Administrators may
(1) inspect the records of the Escrow Agent at any reasonable time and where the
records are located and (2) copy any record that is inspected. Promptly after
the termination of this Agreement, and as may from time to time be reasonably
requested by the Company before such termination, the Escrow Agent shall provide
the Company with a copy of such records, certified by the Escrow Agent to be a
complete and accurate account of all transactions hereunder. The authorized
representatives of the Company and the Dealer Manager shall also have access to
the Escrow Agent’s books and records to the extent relating to its duties
hereunder, during normal business hours upon reasonable notice to the Escrow
Agent, and at the requesting party’s expense.

 

25.                               Force Majeure. No party to this Agreement
shall be liable to any other party for losses arising out of, or the inability
to perform its obligations under the terms of this Agreement, due to acts of
God, which shall include, but shall not be limited to, fire, floods, strikes,
mechanical failure, war, riot, nuclear accident, earthquake, terrorist attack,
computer piracy, cyber-terrorism or other acts beyond the control of the parties
hereto.

 

26.                               Representatives. The applicable persons
designated on Exhibit C hereto have been duly appointed to act as its
representatives hereunder and have full power and authority to execute and
deliver any written directions, to amend, modify or waive any provision of this
Agreement and to take any and all other actions on behalf of the Company or the
Dealer Manager, as applicable, under this Agreement, all without further consent
or direction from, or notice to, it or any other party.

 

27.                               USA PATRIOT Act. The Company and the Dealer
Manager acknowledge that a portion of the identifying information set forth on
Exhibit C is being requested by the Escrow Agent in connection with the USA
Patriot Act, Pub. L. 107-56 (the “Act”), and the Company and the Dealer Manager
agree to provide any additional information requested by the Escrow Agent in
connection with the Act or any similar legislation or regulation to which Escrow
Agent is subject, in a timely manner.

 

28.                               Illegal Activities. The Escrow Agent shall
have the rights in its sole discretion to not accept appointment as escrow agent
and reject funds and collateral from any party in the event that Escrow Agent
has reason to believe that such funds or collateral violate applicable banking
practices or applicable laws or regulations, including but not limited to the
Patriot Act. In the event of suspicious or illegal activity and pursuant to all
applicable laws, regulations and practices, the other parties to this Agreement
will assist Escrow Agent and comply with any reviews, investigations and
examinations directed against the deposited funds.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Escrow Agreement to be executed the day and year first set forth above.

 

 

NORTHSTAR HEALTHCARE INCOME, INC., the Company

 

 

 

 

 

By:

/s/ Ronald J. Lieberman

 

Name: Ronald J. Lieberman

 

 

Title: General Counsel

 

 

 

 

 

NORTHSTAR REALTY SECURITIES, LLC, as Dealer Manager

 

 

 

 

 

By:

/s/ W. Timothy Toole

 

Name: W. Timothy Toole Title: President

 

 

 

 

 

 

 

 

UMB BANK, N.A., as Escrow Agent

 

 

 

 

 

By:

/s/ Lara L. Stevens

 

Name: Lara L. Stevens Title: Vice President

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Prospectus

 

(See Attached)

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

CORPORATE TRUST SERVICES

 

SCHEDULE OF FEES
Subscription ESCROW AGENT
For
NorthStar Healthcare Income, Inc.

 

UMB Bank, N.A. Corporate Trust & Escrow Services Fee Schedule for Subscription
Escrow Agent for the NorthStar Healthcare Income, Inc.

 

Acceptance Fee

 

 

 

Review escrow agreement, establish account

 

$1,500

 

DST Engagement (establish daily BAI)

 

$250

 

 

 

 

 

Annual Fees

 

 

 

Annual Escrow Agent

 

$2,000

 

Outgoing Wire Transfer

 

$15 each

 

Web Exchange Online Access (if applicable)

 

$50 per month

 

Overnight Delivery/Mailings (if applicable)

 

$16.50 each

 

IRS Tax Reporting (if applicable)

 

$10 per 1099

 

 

Fees specified are for the regular, routine services contemplated by the Escrow
Agreement, and any additional or extraordinary services, including, but not
limited to disbursements involving a dispute or arbitration, or administration
while a dispute, controversy or adverse claim is in existence, will be charged
based upon time required at the then standard hourly rate. In addition to the
specified fees, all expenses related to the administration of the Escrow
Agreement (other than normal overhead expenses of the regular staff) such as,
but not limited to, travel, postage, shipping, courier, telephone, facsimile,
supplies, legal fees, accounting fees, etc., will be reimbursable.

 

Acceptance fee and first year Annual Escrow Agent fee will be payable at the
initiation of the escrow. Thereafter, the Annual Escrow Agent fees will be
billed in advance and transactional fees will be billed in arrears. Other fees
and expenses will be billed as incurred.

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Company Representative: The following individual(s) is hereby appointed as
representative of the Company under the Escrow Agreement:

 

Name: Debra A. Hess

Specimen Signature:

/s/ Debra A. Hess

 

 

 

Name: Keith Feldman

Specimen Signature:

/s/ Keith Feldman

 

 

 

Name: Matt Brandwein

Specimen Signature:

/s/ Matt Brandwein

 

Dealer Manager Representative: The following individual(s) is hereby appointed
as representative of the Dealer Manager under the Escrow Agreement:

 

Name: W. Timothy Toole

Specimen Signature:

/s/ W. Timothy Toole

 

C-1

--------------------------------------------------------------------------------
